Citation Nr: 0807739	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-33 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the claimed residuals of status post 
anterior cervical fusion and posterior cervical laminectomy 
C3-C7 (including pain, weakness and nerve damage effecting 
the upper extremities) as performed at a VA Medical Center 
(VAMC) in March 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
compensation under the provisions of 38 U.S.C. § 1151.

A travel Board hearing was held in December 2007, in Little 
Rock, Arkansas, before the undersigned Acting Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

In January 2008, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1.  On March 11, 2003, the veteran underwent C3-C7 
laminectomies for treatment of cervical canal stenosis, 
performed by the VAMC in Little Rock, AK.  

2.  Post-March 2003 surgery, the veteran sustained 
neurological symptomatology affecting the upper extremities 
and hands, particularly on the left side, which appears at 
least in part to have resulted from the surgery performed by 
VA.  

3.  No competent evidence of record establishes or suggests 
that treatment provided by VA on March 11, 2003, was 
indicative of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the claimed residuals of 
status post anterior cervical fusion and posterior cervical 
laminectomy C3-C7 (including pain, weakness and nerve damage 
effecting the upper extremities) as performed at a VA Medical 
Center (VAMC) in March 2003, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Under the law, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim in 
January 2006, a letter dated in March 2005 was issued to the 
veteran by VA which generally addressed the duty to assist 
and notify provisions of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159.  That letter also specifically addressed the veteran's 
claim for compensation brought under the provisions of 
38 U.S.C. § 1151, to include providing him with the legal 
standards which must be met under 38 U.S.C.A. § 1151 to 
establish entitlement; accordingly, this letter fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  March and May 2005 letters asked the veteran to send 
any relevant information or evidence in his possession to VA.  
See Pelegrini II, 18 Vet. App. at 120-121.  

Moreover, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a statement of 
the case (SOC) or supplemental statement of the case (SSOC) 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d at 1317 (Fed. Cir. Sept 
17, 2007) (Mayfield III).  The veteran was provided with a 
supplemental statement of the case (SSOC) in November 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
that VA cured any failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Accordingly, the duty to notify has 
been fully met in this case and the veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
pertinent VA and private medical records are in the file.  
The veteran also provided testimony at a travel Board hearing 
held in December 2007.  The veteran has at no time referenced 
outstanding medical records that he wanted VA to obtain.  No 
further development is warranted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  A VA medical opinion was obtained in October 2005 
which addressed whether the VA treatment at issue was faulty 
or negligent.  Thus, VA has satisfied its obligation under 38 
C.F.R. § 3.159.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in February 2005.  
He maintains that during or as a result of surgery on his 
cervical spine performed at the VAMC in Little Rock, AK, on 
March 11, 2003, he sustained nerve damage of the upper 
extremities to include the hands, as well as chronic neck 
problems.  

Medical records reflect that symptomatology of the cervical 
spine and upper extremities pre-dated the March 2003 surgery.  
The evidence reflects that the veteran was involved in an 
automobile accident in June 2001.  A private radiology report 
dated in June 2001 shows that X-ray films of the cervical 
spine revealed: straightening of the normal lordotic curve; 
degenerative disc disease of C3-4 with spurring; fusion of 
C5-C6 and narrowing of C6-7 with spurring.  X-ray films of 
the left shoulder revealed moderate degenerative changes.

VA records show that the veteran underwent EMG and nerve 
conduction testing in November 2002.  The EMG findings were 
consistent with mild chronic right C7 radiculopathy, mild 
focal neuropathy of the left and right median nerve at the 
wrist (indicative of very mild carpal tunnel entrapment), 
without electrodiagnostic evidence of left or right ulnar or 
radial neuropathy.  An addendum revealed that nerve 
conduction studies revealed terminal motor wrist latencies.  
CT scan of the cervical spine done in December 2002 revealed 
moderate to marked loss of intervertebral disk space height 
at C3-4 through C6-7 levels.  

The file contains a VA neurosurgery note and operative report 
dated on March 11, 2003 which reflects that the pre-operative 
diagnosis was cervical canal stenosis of C3-4 and C6-7.  The 
veteran underwent C3-7 laminectomies which entailed removal 
of some bone and some blood loss.  The surgery was performed 
under general anesthesia.  It was reported that there were no 
complications and that the veteran's condition on transfer 
was stable.  The discharge summary indicated that the 
diagnoses included cervical stensosis, neck pain and muscle 
spasm.  

Films of the cervical spine done by VA in May 2003 revealed 
that the veteran had undergone anterior fusion at the C5-6 
level which appeared to be a solid bony fusion.  Degenerative 
changes were seen at C3-4, C5-6 and C7-T1 levels.  

The file contains a June 2003 neurosurgical evaluation report 
and medical statement of Dr. S.C.  It was noted that it had 
been 3 months since the cervical compression surgery 
performed by VA and that the veteran was not doing well.  The 
report indicated that the veteran was having more pain in his 
arms and shoulders than he had pre-operatively.  It was noted 
that neurological deficits had led to increased swelling of 
the hands.  The doctor stated that he suspected that the 
veteran had sustained some type of cervical cord trauma 
during the posterior decompression that had led to his fairly 
pronounced myelopathy.  

VA records show that the veteran was seen in July 2003 with 
complaints of decreased sensation in the left ulnar region.  
EMG and nerve conduction studies were abnormal due to 
evidence of C6-7-8, T1 radiculopathy, subacute to chronic.  
The doctor was unable to determine whether these findings 
were new or represented healing from the laminectomies.

The veteran was treated by Baptist Health from June 2003 to 
August 2003.  The records show treatment for the veteran's 
symptoms of cervical myelopathy and discuss the possibility 
that a spinal cord injury occurred during the March 2003 
surgery, which may have resulted in "considerable nerve 
damage."  By mid-August 2003, it was reported that the 
veteran had made good improvement with therapy overall with 
increased range of motion and strength, but limitation of 
left hand/finger function was noted secondary to nerve 
impairment.   

The veteran underwent a VA orthopedic evaluation in September 
2003 due to complaints of left shoulder pain.  It was noted 
that post-March 2003 surgery for cervical canal stenosis, the 
veteran complained of weakness, numbness and tingling in the 
left upper extremity.  The examiner indicated that EMG 
studies would be conducted to assess whether the shoulder 
problem was actually a nerve problem which resulted post-
operatively from the laminectomies.  However, in December 
2003, it was determined that additional EMG studies were not 
necessary, as symptoms were unchanged since the EMG and nerve 
conduction testing done in July 2003.  

The veteran was seen for a follow up appointment with Dr. 
S.C. in October 2003.  The medical record stated that the 
veteran continued to note some slow improvement with regard 
to functioning of the upper extremities.  The doctor stated 
that neurological examination continued to reflect central 
cord syndrome affecting the left arm and hand greater than 
the right side.  

Private medical records from the Heber Springs Clinic (HSC) 
show that the veteran was seen in May 2003 with complaints of 
bilateral hand swelling and weakness of the upper extremities 
following neck surgery in March 2003.  Examination revealed 
edema, mild diminished sensation and decreased grip strength 
of both hands.  Diagnoses of bilateral hand swelling, Type II 
diabetes mellitus, hypertension and neuropathy of both hands 
were made.  When seen in June 2003, the veteran continued to 
complain of increasing weakness in both upper extremities.  
The record indicated that the veteran had cubital tunnel 
syndrome with left upper extremity neuropathy and C7 
pathology as well as mild diabetic neuropathy.  Bilateral 
upper extremity neuropathy and cubital tunnel syndrome were 
diagnosed.  The veteran was seen later in July 2003, with 
continued complaints of upper extremity weakness.  He did 
indicate that he had been involved in a motor vehicle 
accident on June 20, 2001.  Central cervical cord syndrome 
and cervical spinal stenosis with secondary myelopathy was 
diagnosed.  When seen in December 2003, the veteran 
complained of left shoulder pain, and indicated that this had 
not improved since the March 2003 surgery and may have gotten 
worse.  This was assessed as left shoulder bursitis.

In a March 2004 record, Dr. S.C. reiterated his belief that 
there had been some kind of cervical cord trauma related to 
the March 2003 surgery and noted that the veteran had 
probably plateaued neurologically.  The veteran was seen 
again in October 2004, at which time it was reported that the 
veteran still had significant residual weakness in both upper 
extremities.  Neurological examination revealed profound 
weakness of both triceps as well as weakness of the hand 
muscles, worse on the left side.  

The veteran underwent a VA examination of the hand, thumb and 
fingers in August 2005.  The veteran reported that post-March 
2003 surgery, he experienced spasms, as well as weakness in 
the hands and upper extremities.  A diagnosis of status post 
anterior cervical fusion in 1990 and posterior cervical 
laminectomy at C3-C7 in 2003 with residual weakness and 
chronic pain involving the shoulders was made.  The examiner 
indicated that he could not provide any opinion addressing 
the 38 U.S.C.A. § 1151 contentions, as neither the March 2003 
operative report nor a neurosurgical report of Dr. S.C. was 
of record.  

The VA examiner who had examined the veteran in August 2005 
provided an addendum to that report in October 2005, which 
included review of the March 2003 VA operative report and all 
available medical records.  The examiner indicated that he 
had found no deviation from the standard of care normally 
expected in the region for the operation performed by VA at 
the VAMC in Little Rock, AK in March 2003.  The examiner 
concluded that there was no indication of carelessness, 
negligence, lack of proper skill and judgment or any similar 
instance of fault in conjunction with the surgery.  

The veteran provided testimony at a travel Board hearing held 
in December 2007.  He testified that to the effect that the 
VA provided negligent care in conjunction with surgery 
performed in March 2003 and indicated that he believes that 
the spinal cord was nicked and/or a nerve was severed during 
the course of that surgery, which resulted in nerve damage, 
particularly and severely affecting the left hand (his 
dominant hand).

Legal Analysis

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in February 2005.  
As mentioned earlier herein, the veteran maintains that he 
sustained neurological symptomatology affecting the upper 
extremities and hands as a result of VA treatment for 
cervical canal stenosis provided on March 11, 2003, at which 
time C3-C7 laminectomies were performed.  For the reasons 
that follow, the Board concludes that compensation under 
section 1151 is not warranted.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence. 38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C. § 1151 and were codified at 38 
C.F.R. § 3.361.  The RO did not explicitly provide notice of 
38 C.F.R. § 3.361 to the veteran.  However, this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C. § 1151.  The language of the new regulation is 
in no way liberalizing and is not significantly different 
from the standard considered in the RO's adjudication of the 
veteran's claim.  The veteran was clearly advised of the 
provisions of 38 U.S.C. § 1151.  The Board also points out 
that the new regulation includes several provisions already 
contained in the former regulation codifying 38 U.S.C. § 1151 
(38 C.F.R. § 3.358) of which the veteran was also apprised.  
Therefore, he is not prejudiced by Board's application of 38 
C.F.R. § 3.361 without first remanding the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record shows that the veteran was involved in 
an automobile accident in June 2001, following which evidence 
revealed moderate to marked loss of intervertebral disk space 
height at C3-4 through C6-7 levels as well as some neuropathy 
affecting the left shoulder and hands.  On March 13, 2003, 
the veteran underwent C3-C7 laminectomies for treatment of 
cervical canal stenosis.  Subsequently, the veteran developed 
well-documented neurological symptomatology and deficits 
affecting the hands and bilateral upper extremities. 

In essence, the veteran maintains that the VA care he 
received was inadequate/sub-standard and caused the claimed 
residuals.  Consistent with the analogy to a service-
connection claim, since a section 1151 claim is a claim for 
disability compensation, a veteran is not only required to 
establish that additional disability occurred following VA 
treatment, but "must still submit sufficient evidence of a 
causal nexus between that event and his or her current 
disability, i.e. that additional disability was due to VA 
medical care to be ultimately successful on the merits of the 
claim."  See Wade v. West, 11 Vet. App. 302, 305 (1998); see 
also Jimison v. West, 13 Vet. App. 75, 77-78 (1999) (claim 
for benefits under 38 U.S.C. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization or medical or surgical treatment).  

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability, does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1) (2007).

In this case, the Board observes that some neurological 
symptomatology of the upper extremities was present prior to 
the March 11, 2003 surgery at issue.  However, even so, the 
Board notes that the medical records indicate that post-
surgery the neurological symptomatology which existed prior 
to surgery increased in severity and that new neurological 
symptomatology, primarily affecting the hands, appeared.  
Accordingly, the Board concludes both that additional 
disability was chronically shown following the March 11, 
2003, VA surgery, and that this additional disability is 
attributable to that surgery.

Regardless of the question of causation, the Board observes 
that the current provisions of 38 U.S.C. § 1151 and 38 C.F.R. 
§ 3.361, applicable in this case, require a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers.  The record contains one opinion 
provided for the record addressing this point, a VA opinion 
dated in October 2005.  This opinion does not indicate or 
even suggest that the care provided by VA for treatment of 
cervical canal stenosis was in any way indicative of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault.  There is no 
contrary medical opinion of record.

The Board notes that the record contains medical evaluations 
and statements of Dr. S.C./Baptist Health in which he opined 
that some kind of cervical cord trauma occurred in 
conjunction with the March 2003 VA surgery which resulted in 
subsequent neurological symptomatology.  These opinions 
collectively support that Board's previous finding regarding 
the additional disability and causation elements; however, 
these opinions and this evidence in no way attributed 
possible cervical cord trauma which may have occurred during 
the course of the March 11, 2003, surgery to fault, 
negligence or substandard care on the part of VA.  

As a related matter, the Board notes that there is positively 
no merit to the veteran's secondary contention that during 
the March 2003 VA hospitalization he received an overdose of 
morphine and/or other pain medication which resulted in him 
becoming comatose and VA medical personnel having to revive 
him, which he maintains establishes or is evidence of a 
breach in the proper standard of care.  The Board can find no 
evidence of this reported occurrence anywhere in the clinical 
records.  

In essence, there has been no competent medical evidence or 
opinion presented for the record which supports the veteran's 
primary contention that care provided by VA in March 2003 
amounts to or was evidenced by carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault.  Essentially the only evidence of record supporting 
the veteran's contentions and claim is his own lay opinion, 
as indicated in his testimony from his December 2007 travel 
Board hearing.  The veteran, however, has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C. § 1151 for residuals, including 
pain, weakness and nerve damage effecting the upper 
extremities, claimed to have been sustained status post 
cervical laminectomy C3-C7 performed at a VAMC on March 11, 
2003, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the claimed residuals of status post 
anterior cervical fusion and posterior cervical laminectomy 
C3-C7 (including pain, weakness and nerve damage effecting 
the upper extremities) as performed at a VA Medical Center 
(VAMC) in March 2003, is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


